                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 DERRICK SCOTT                                                                      PETITIONER
 #26724-044
 vs.                                             CIVIL ACTION No. 3:16-CV-388-HTW-LRA

 WARDEN UNKNOWN MARTIN                                                              DEFENDANT


                ORDER ADOPTING REPORT AND RECOMMENDATION
                           OF MAGISTRATE JUDGE

       BEFORE THIS COURT is the Report and Recommendation of the United States

Magistrate Judge Linda R. Anderson [doc. no. 28]. Petitioner filed the instant habeas corpus

petition under Title 28 U.S.C. §2241. Petitioner was released from the custody of the Federal

Bureau of Prisons on June 18, 2018, and has not provided this court with a current address. Given

his failure to demonstrate a continuing injury since his release and his failure to maintain a current

address with the clerk of court, the Magistrate Judge recommended that Scott’s Petition be

dismissed without prejudice. The Magistrate Judge also recommended that if petitioner filed a

timely objection to the Report and Recommendation demonstrating that his claims were not moot,

that he should be allowed to proceed on his claims.

       Petitioner has not filed an objection to the Magistrate’s Report and Recommendation. The

mail sent to petitioner containing his copy of the Report and Recommendation was returned as

“Refused.”

       This Court has reviewed the Report and Recommendation of the Magistrate Judge, as well

as the court filings and the relevant law, and concludes that the findings in the Report and

Recommendation [doc. no.        28] should be and are hereby adopted as this Court’s own.




                                                  1
Accordingly, this court dismisses this case without prejudice and orders that the parties are to

bear their own costs.

       A Final Judgment shall be entered this date in accordance with Rule 58 of the Federal Rules

of Civil Procedure.

       SO ORDERED AND ADJUDGED, this the 2nd day of July, 2019.

                                            s/ HENRY T. WINGATE
                                            UNITED STATES DISTRICT COURT JUDGE


       Order Adopting Report and Recommendation
       Scott v. Martin
       3:16-cv-388-HTW-LRA




                                                2
